Order sustaining certiorari order and annulling the determination of the board of standards and appeals reversed upon the law and the facts, with fifty dollars costs and disbursements, certiorari proceeding dismissed, and the determination of the board of standards and appeals reinstated and confirmed. The burden of proving unnecessary hardship and practical difficulties was not met by-respondent and no abuse of discretion on the part of the board of standards and appeals was shown. Kapper, Seudder and Tompkins, JJ., concur; Lazansky, P. J., concurs in result; Young, J., dissents.